Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 1 of 15 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
     anoush@handslawgroup.com
 2   PETER SHAHRIARI (State Bar No. 237074)
     peter@handslawgroup.com
 3   ANI AVETISYAN (State Bar. No. 266679)
     ani@handslawgroup.com
 4   LAURA STEVEN (State Bar. No. 332168)
     laura@handslawgroup.com
 5   THE LAW OFFICE OF HAKIMI &
     SHAHRIARI
 6   1800 Vine Street
     Los Angeles, CA 90028
 7
     Telephone: (323) 672 - 8281
 8   Facsimile: (213) 402 - 2170
 9   Attorneys for Plaintiff,
     GEORGE JONES
10
11                           UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA

13
     George Jones,                                 Case No.:
14
               Plaintiff,
15
         v.
16                                                 COMPLAINT FOR VIOLATIONS
     Malak Enterprises, LLC, a California          OF: AMERICAN’S WITH
17   Limited Liability Company; and Does           DISABILITIES ACT OF 1990, 42
     1-10,                                         U.S.C. § 12181 et seq.; UNRUH
18                                                 CIVIL RIGHTS ACT, CALIFORNIA
                                                   CIVIL CODE § 51 et seq.
19              Defendants.
20
21                                                 DEMAND FOR JURY TRIAL
22
23
24
               Most Senior Americans will become disabled at some point in life.
25
26            Plaintiff George Jones (hereinafter referred to as “Plaintiff”), complains of
27   Malak Enterprises, LLC, a California Limited Liability Company; and Does 1-10
28

                                            COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 2 of 15 Page ID #:2



 1   (each, individually a “Defendant” and collectively “Defendants”) and alleges as
 2   follows:
 3
                                I.     PARTIES
 4
           1.     George Jones is hemiplegic because of brain strokes. He has lost
 5
     function on the left side of his body, his dominant side. He relies on a cane and
 6
     sometimes walker. He has difficulty using his upper body and lower body. Plaintiff
 7
     has difficulty walking and pushing or pulling objects. Plaintiff has been issued a
 8
     blue permanent disability Disabled Person Parking Placard by the State of
 9
10   California. Plaintiff is qualified as being disabled pursuant to 42 USC Section

11   12102(2)(A), the California Unruh Civil Rights Act, Sections 51, et seq. and 52, et

12   seq., and other statutory laws which protect the rights of “disabled persons”.
13   Plaintiff is a California resident with physical disabilities.
14         2.     Defendants Malak Enterprises, LLC, a California Limited Liability
15   Company; owned the property (“Property”) located at 1900 South La Brea Ave,
16   Los Angeles, CA 90016 at all relevant times.
17         3.     There is a business establishment on the Property known as “777
18
     Market” (hereinafter “the businesses”).
19
           4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
20
     owners, subsidiaries, parent companies, employers, employees, agents, corporate
21
     officers, managers, principles and/or representatives of Defendants. Plaintiff is
22
     unaware of the true names and capacities of Defendants sued herein, as DOES 1
23
     through 10, inclusive, and therefore, sues those Defendants by fictitious names.
24
25   Plaintiff requests that the Court grant leave to amend this complaint to allege the

26   true names and capacities when determined by whatever source.
27         5.     Plaintiff alleges that Defendants at all times have been and are relevant
28   to this cause of action, the owners, franchisees, lessees, general partners, limited
                                            2
                                        COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 3 of 15 Page ID #:3



 1   partners, agents, employees, employers, represent partners, subsidiaries, partner
 2   companies, and/or joint ventures of the remaining Defendants and were acting
 3
     within the course and scope of that relationship. Plaintiff is further informed and
 4
     believes and alleges that each of the Defendants gave consent to, ratified, and/or
 5
     authorized the acts alleged of each of the remaining defendants.
 6
            6.     Plaintiff visited the public accommodations owned and operated by
 7
     Defendants with the intent to purchase and/or use the goods, services, facilities,
 8
     privileges, advantages or accommodations operated and/or owned by Defendants.
 9
10                               II.    JURISDICTION & VENUE

11          7.     This Court has subject matter jurisdiction over this action pursuant to

12   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
13   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
14          8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
15   action, arising from the same nucleus of operative facts and arising out of the same
16   transactions, is also brought under California’s Unruh Civil Rights Act, which act
17   expressly incorporates the ADA.
18
            9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
19
     founded on the fact that the real property which is the subject of this action is
20
     located in this district and that Plaintiffs cause of action arose in this district.
21
                                 III.   FACTS
22
            10.    The Property owned by Defendants is a facility which is open to the
23
     public and is a business establishment.
24
25          11.    Plaintiff alleges that the Property has been newly constructed and/or

26   underwent remodeling, repairs, or alterations since 1992, and that Defendants have
27   failed to comply with California access standards which applied at the time of each
28   new construction and/or alteration or failed to maintain accessible features in
                                            3
                                        COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 4 of 15 Page ID #:4



 1   operable working condition.
 2         12.    Plaintiff visited the Property during the relevant statutory period on
 3
     three separate occasions from January 2020, September 2020 and October 2020 to
 4
     patronize the businesses on the Property.
 5
           13.    Defendants did not offer persons with disabilities with equivalent
 6
     facilities, privileges and advantages offered by Defendants to other patrons.
 7
           14.    Plaintiff encountered barriers (both physical and intangible) that
 8
     interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
 9
10   services, privileges and accommodations offered at the Property.

11         15.    Parking for patrons visiting the Property are among the facilities,

12   privileges, and advantages offered by Defendants to patrons of the Property.
13         16.    However, there is no accessible parking for disabled persons. Not one
14   single space. The parking spaces do not comply with the Americans with
15   Disabilities Act (“ADA”).
16         17.    The parking area does not comply with the latest California Building
17   Codes (“2010 CBC Code”).
18
           18.    Parking are one of the facilities, privileges, and advantages offered by
19
     Defendants to patrons of the Property.
20
           19.    When Plaintiff visited the Property, he experienced access barriers
21
     related to parking, ramps, the entrance and the very ground itself.
22
           20.    Plaintiff encountered the following barriers at Defendant’s Property:
23
24
25         The products inside the 777 Market are installed so tight, the shopping

26         aisle are narrow. The adjacent access aisle leads directly into a curb, not
27         a ramp. There is no way to get from the access aisle without going over
28         this change in level. There are cracks at the entrance door. The only
                                          4
                                      COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 5 of 15 Page ID #:5



 1         marked path of travel forces the disabled to travel a circuitous route to
 2         get inside. There are no signs posted at the disabled parking. There are
 3
           many other problems.
 4
 5
           VIOLATION 2010 CBC § 1129B.4; 1991 ADAS § 4.6.4; 2010 ADAS §
 6
 7         502.6. (Sign missing – accessible parking space.) The sign identifying the
 8
           designated disabled accessible parking space was missing entirely.
 9
10
11
12         VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.6.8. (Abrupt

13         changes in level.) The path of travel from the space reserved for disabled
14
           patrons has an uneven ground surface with changes in level exceeding one-
15
16         half inch.

17
18
19         VIOLATION 2010 CBC § 1129B.4. (Sign missing – $250 fine.) The sign
20
           warning of the minimum $250 fine for unauthorized parking in the
21
22         designated disabled accessible parking space is missing entirely.

23
24
25         VIOLATION of 2010 ADAS § 502.3. (Access aisles.) The adjacent
26
           loading/unloading access aisle must adjoin an accessible route to an
27
28         accessible entrance. It does not.
                                          5
                                      COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 6 of 15 Page ID #:6



 1         VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.3.8. (Walks/
 2
           sidewalks – changes in level.) The walk into the business does not have a
 3
 4         continuous common surface because there are abrupt changes in level of

 5         more than one-half inch.
 6
 7
 8         VIOLATION of 2010 California Building Code (CBC) § 1114B.1.2; 1991
 9
           ADA Standards for Accessible Design (ADAS) § 4.3.2(1). (Exterior route
10
11         of travel.) An accessible route of travel is not provided to all entrances and
12         portions of the building, entrances and/or between the building and a public
13
           way.
14
15
16
           VIOLATION of 2010 CBC § 1127B.1. (No accessible exterior route.)
17
18         There was no accessible path of travel into the building entrances. There is
19         no safe way for Plaintiff to travel from the parking area to the entrance of the
20
           Property.
21
22
23
24         VIOLATION of 2010 CBC § 1127B.1; 1991 ADAS § 4.6.2(1).
25
           (Directional signage.) There is no directional signage showing an accessible
26
           path of travel.
27
28
                                          6
                                      COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 7 of 15 Page ID #:7



 1         VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
 2
           § 502.4. (Slope of parking space.) The parking space reserved for disabled
 3
 4         patrons has surface slopes in it that are greater than 2%.

 5
 6
           VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
 7
 8         § 502.4. (Slope of adjacent access aisle.) The adjacent loading/unloading
 9         access aisle for the space reserved for disabled persons has surface slopes in
10
           it that are greater than 2%.
11
12
13
           VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
14
15         2010 ADAS § 4.6.3. (Length of adjacent access aisle.) The adjacent access
16         aisle to the designated disabled parking space is less than 18 feet long. This
17
           makes it difficult for Plaintiff to use the adjacent space to safely disembark
18
19         from the car.
20
21
22         VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
23
           2010 ADAS § 4.6.3. (Width of adjacent access aisle.) The adjacent
24
25         loading/unloading access aisle to the designated disabled parking space is

26         less than 5 feet wide. This makes it difficult for Plaintiff to use the adjacent
27
           space to safely disembark from the car.
28
                                          7
                                      COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 8 of 15 Page ID #:8



 1         VIOLATION of 2010 CBC § 1129B.1; 1991 ADAS § 4.6.2; 2010 ADAS §
 2
           208.3.1. (Minimize travel distance.) The parking space reserved for disabled
 3
 4         persons was not located to minimize the travel distance to the entrance. The

 5         parking spaces closest to the entrance of the business were not designated
 6
           accessible spaces. The space reserved for disabled persons was located
 7
 8         farther.
 9
10
           VIOLATION of 2010 CBC § 1118B.1; 1991 ADAS § 4.2.1. (Lack of clear
11
12         floor space.) The floor space lacked clear width of thirty-two inches (32”) at
13
           multiple points and thirty-six inches (36”) continuously, as is required. This
14
           is true of product displays, areas around the counter, and interior paths.
15
16
17
           VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Front
18
           entrance - interior changes in level.) Inside the building, the front door
19
20         entrance had changes in level greater than 1/2 inch but provided no ramps.
21
           This made traversing this area difficult.
22
23
24         VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Front door
25
           entrance threshold and weather strip changes in level.) Inside the building,
26
27
           the front door entrance threshold and weather strip has changes in level

28         greater than 1/2 inch but provides no ramps. This makes traversing this area
                                          8
                                      COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 9 of 15 Page ID #:9



 1          difficult.
 2
 3
 4          VIOLATION of 2010 CBC § 1122B.5;1991 ADAS § 7.2; 2010 ADAS §

 5          904. (Transaction counters.) There is no lowered counter that is free and clear
 6
            of clutter for disabled persons whose line of sight is lower. There was no
 7
 8          lowered, 36 inches or less, transaction counter for use by persons who cannot
 9          see high surfaces because of their disability. Without a lowered transaction
10
            counter, it is difficult for Plaintiff to use the counter to conduct business at
11
12          the Property.
13          21.    Plaintiff personally encountered these barriers.
14
            22.    These inaccessible conditions denied Plaintiff full and equal access
15
     and caused difficulty, humiliation and frustration.
16
            23.    The barriers existed during each of Plaintiff’s visits in 2020.
17
            24.    Plaintiff alleges that Defendants knew that the architectural barriers
18
     prevented access. Plaintiff will prove that Defendants had actual knowledge that the
19
     architectural barriers prevented access and that the noncompliance with the
20
21   ADAAG and Title 24 of the California Building Code regarding accessible features

22   was intentional.

23          25.    Plaintiff intends to return to Defendants public accommodation
24   facilities in the near future. Plaintiff is currently deterred from returning because of
25   the knowledge of barriers to equal access that continue to exist at Defendants’
26   facilities that relate to Plaintiff’s disabilities.
27          26.    Defendant has failed to maintain in working and useable conditions
28
                                              9
                                          COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 10 of 15 Page ID #:10



   1   those features necessary to provide ready access to persons with disabilities.
   2         27.    Defendants have the financial resources to remove these barriers
   3
       without much expense or difficulty in order to make their Property more accessible
   4
       to their mobility impaired customers. These barriers are readily achievable to
   5
       remove. The United States Department of Justice has identified that these types of
   6
       barriers are readily achievable to remove.
   7
             28.    To date, Defendants refuse to remove these barriers.
   8
             29.    On information and belief, the Plaintiff alleges that the Defendants’
   9
  10   failure to remove these barriers was intentional because the barriers are logical and

  11   obvious. During all relevant times Defendants had authority, control and dominion

  12   over these conditions and therefore the absence of accessible facilities was not a
  13   mishap but rather an intentional act.
  14         30.    These barriers to access are described herein without prejudice to
  15   Plaintiff citing addition barriers to access after inspection by plaintiff’s access
  16   agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding
  17   once a plaintiff encounters one barrier at a site, a plaintiff can sue to have all
  18
       barriers that relate to their disability removed regardless of whether they personally
  19
       encountered them).
  20
          IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  21       WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
  22
                                      (Against All Defendants)
  23
  24
             31.    Plaintiff alleges and incorporates by reference each and every
  25
       allegation contained in all prior paragraphs of this complaint.
  26
             32.    Title III of the ADA prohibits discrimination against any person on the
  27
       basis of disability in the full and equal enjoyment of the goods, services, facilities,
  28
                                             10
                                          COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 11 of 15 Page ID #:11



   1   privileges, advantages, or accommodations of any place of public accommodation
   2   by any person who owns, leases or leases to, operates a place of public
   3
       accommodation. U.S.C. § 12182(a).
   4
             33.    Defendants discriminated against Plaintiff by denying “full and equal
   5
       enjoyment” and use of the goods, services, facilities, privileges or accommodations
   6
       of Defendant’s facility during each visit and each incident of deterred visit.
   7
             34.    The acts and omissions of Defendant herein are in violation of
   8
       Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
   9
  10         35.    Pursuant to the ADA discrimination is a “failure to make reasonable

  11   modifications in policies, practices or procedures, when such modifications are

  12   necessary to afford goods, services, facilities, privileged, advantages or
  13   accommodation to individuals with disabilities, unless the entity can demonstrate
  14   that making such modifications would fundamentally alter the nature of such goods,
  15   services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
  16   12182(b)(2)(A)(ii).
  17         36.    The ADA prohibits failing to remove structural architectural barriers in
  18
       existing facilities where such removal is readily achievable. 42 U.S.C. §
  19
       12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily
  20
       accomplishable and able to be carried out without much difficulty or expense.” Id.
  21
       § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,
  22
       Part 36.
  23
             37.    In the event removal of any barrier is shown to not be readily
  24
  25   achievable, a failure to make goods, services, facilities, or accommodations

  26   available through alternative methods is also prohibited if these methods are readily
  27   achievable. Id. § 12182(b)(2)(A)(v).
  28         38.    Plaintiff alleges that Defendant can easily remove the architectural
                                           11
                                        COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 12 of 15 Page ID #:12



   1   barriers at their facility without much difficulty or expense, and that Defendant
   2   violated the ADA by failing to remove those barriers because it was readily
   3
       achievable to do so. There are companies in the area which can repaint the parking
   4
       areas for as little as $350. Defendants can afford such costs given they are a fraction
   5
       of what the Defendants takes in rental profits for such a large and expensive
   6
       property.
   7
             39.     In the alternative, if it was not “readily achievable” for Defendants to
   8
       remove the facilities barriers, the Defendants violated the ADA by failing to make
   9
  10   the required services available through alternative methods, which are readily

  11   achievable.

  12         40.     On information and belief, the facility was modified after January 26,
  13   1992, mandating access requirements under the ADA.
  14         41.     The ADA requires that facilities altered in a manner that affects or
  15   could affect its usability must be made readily accessible to individuals with
  16   disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
  17         42.     Plaintiff alleges that Defendants altered the facility in a manner that
  18
       violated the ADA and was not readily accessible to physically disabled persons,
  19
       including Plaintiff, to the maximum extent feasible.
  20
             43.     The ADA also requires reasonable modification in policies, practices,
  21
       or procedures when necessary to afford such goods, services, facilities, or
  22
       accommodations to individuals with disabilities, unless the entity can demonstrate
  23
       that making such modifications would fundamentally alter their nature. 42 U.S.C. §
  24
  25   12182(b)(2)(A)(ii).

  26         44.     Plaintiff alleges that Defendants violated the ADA by failing to make
  27   reasonable modifications in policies, practices, or procedures at the facility when
  28   these modifications were necessary to afford (and would not fundamentally alter the
                                            12
                                         COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 13 of 15 Page ID #:13



   1   nature of) these goods, services, facilities, or accommodations.
   2         45.    Plaintiff seeks a finding from this Court that Defendants violated the
   3
       ADA in order to pursue damages under California’s Unruh Civil Rights Act for
   4
       Disable Persons Act.
   5
             46.    Here the Defendants’ failure to make sure that accessible facilities
   6
       were available and ready to be used by the Plaintiff is a violation of law.
   7
             47.    Plaintiff would like to continue to frequent Defendants’ facility
   8
       because of because it is close to her home, but Plaintiff has been discriminated
   9
  10   against and continues to be discriminated against because of the lack of accessible

  11   features.

  12         48.    Among the remedies sought, Plaintiff seeks an injunction order
  13   requiring compliance with the state and federal access laws for all the access
  14   violations that exist at the Property.
  15
  16     V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
  17                       (Cal. Civ. Code § 51-53.)
  18                                  (Against All Defendants)
  19
  20         49.    Plaintiff repleads and incorporates by reference, as fully set forth again

  21   herein, the allegations contained in all prior paragraphs of this complaint.
  22         50.    California Civil Code § 51 states, in part: All persons within the
  23   jurisdictions of this state are entitled to the full and equal accommodations,
  24   advantages, facilities, privileges, or services in all business establishments of every
  25   kind whatsoever.
  26         51.    California Civil Code § 51 also states, in part: No business
  27
       establishment of any kind whatsoever shall discriminate against any person in this
  28
                                            13
                                         COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 14 of 15 Page ID #:14



   1   state because of the disability of the person.
   2          52.    California Civil Code § 51(f) specifically incorporates (by reference)
   3
       an individual’s rights under the ADA into the Unruh Act.
   4
              53.    The Unruh Act also provides that a violation of the ADA, or California
   5
       state accessibility regulations, is a violation of the Unruh Act. Cal Civ. Code, §
   6
       51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439
   7
       (N.D.Cal.1994).
   8
              54.    Defendants’ above-mentioned acts and omissions have violated the
   9
  10   Unruh Act by denying Plaintiff rights to full and equal use of the accommodations,

  11   advantages, facilities, privileges and services they offer, on the basis of Plaintiff’s

  12   disability.
  13          55.    Defendants’ above-mentioned acts and omissions have also violated
  14   the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and
  15   are liable for damages. (Civ. Code § 51(f), 52(a)).
  16          56.    Because violation of the Unruh Civil Rights Act resulted in difficulty,
  17   discomfort or embarrassment for the Plaintiff, the Defendants are also each
  18
       responsible for statutory damages, such as a civil penalty. (Civ. Code § 52).
  19
              57.    Plaintiff was actually damaged.
  20
       //
  21
       //
  22
       //
  23
       //
  24
  25   //

  26   //
  27   //
  28   //
                                            14
                                         COMPLAINT
Case 2:20-cv-11078-DOC-PLA Document 1 Filed 12/07/20 Page 15 of 15 Page ID #:15



   1         58.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
   2   statutory minimum damages of four thousand dollars ($4,000) for each offense.
   3
                                      PRAYER FOR RELIEF
   4
                      WHEREFORE, Plaintiff prays judgment against Defendants, as
   5
       follows:
   6
             1. For injunctive relief, compelling Defendants to comply with the
   7
                   Americans for Disabilities Act and the Unruh Civil Rights Act. Note:
   8
                   Plaintiff is not invoking section 55 of the California Civil Code and is not
   9
  10               seeking injunctive relief under the Disabled Person Acts.

  11         2. Damages under the Unruh Civil Rights Act which provides for actual

  12               damages and a statutory minimum of $4,000 per each offense.
  13         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
  14               42 U.S.C. § 12205; and Cal. Civ. Code § 52.
  15                                      JURY DEMAND
  16
       Plaintiffs demand a trial by jury on all issues so triable.
  17
  18   DATED: November 29, 2020                 The Law Office of Hakimi & Shahriari
  19
  20
                                          By:   /s/ Peter Shahriari, Esq.____________
  21                                            PETER SHAHRIARI, ESQ.
  22
                                                Attorney for Plaintiff George Jones

  23
  24
  25
  26
  27
  28
                                             15
                                          COMPLAINT
